Citation Nr: 1646079	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  10-40 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a separate, compensable initial rating for erectile dysfunction.

2.  Entitlement to a separate initial rating for in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In this rating decision, the RO granted the Veteran's claim of entitlement to service connection for type II diabetes mellitus with erectile dysfunction and hypertension, and assigned a single, 20 percent rating. The Veteran requested separate, initial evaluations for his erectile dysfunction and hypertension.

The issues on appeal were then remanded by the Board in August 2013 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain VA examinations for the Veteran's disabilities.  In a following October 2013 rating decision, the RO granted a 10 percent rating for hypertension effective November 4, 2007 (entire initial rating period on appeal), and granted special monthly compensation based on loss of use of a creative organ from November 4, 2007.  Although the RO granted a 10 percent disability rating for hypertension and SMC for loss of use of a creative organ, the claims remain in controversy because the Veteran is not in receipt of the maximum benefits allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that in November 2011 the Veteran testified at the RO before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  A transcript of that hearing is of record.  In a September 2016 letter, the Board advised the Veteran that the VLJ from the November 2011 hearing was no longer employed at the Board and offered him the opportunity for a hearing before a new VLJ.  In October 2016, the Veteran responded that he did not want a hearing with a new VLJ.


FINDINGS OF FACT

1.  Throughout the initial rating period, hypertension has been productive of diastolic blood pressure of less than 110 and systolic blood pressure of less than 200.

2.  The evidence does not show that the Veteran has a penile deformity.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for hypertension have not been met at any time during the initial rating period on appeal.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7101 (2015).

2.  The criteria for an initial, separate compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a letter dated in January 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's claims for separate initial evaluations are downstream issues, which were initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice.

The Veteran's service treatment records, post-service treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his claims in March 2009 and October 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's history was taken and complete examinations were conducted that included specific clinical measures and physical examinations.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the rating issues currently on appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

General Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7. 

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Rating Analysis for Hypertension

Service connection for hypertension has been awarded and an initial 10 percent rating, effective November 4, 2007 has been established.  Hypertension (i.e., hypertensive vascular disease) is rated under 38 C.F.R. § 4.101, DC 7101, under which hypertension with diastolic pressure of predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  

Where diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling. 

A 40 percent evaluation is assigned for diastolic pressure predominantly 120 or more, and where diastolic pressure is predominantly 130 or more, a 60 percent evaluation is warranted. 

Note (2) to DC 7101 provides that hypertension that is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be rated as part of the condition causing it rather than by a separate rating, and note (3) provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  38 C.F.R. § 4.104.

Following a thorough review of the entire claims file, the Board finds that a rating of greater than 10 percent for hypertension has not been warranted at any time during the initial period on appeal.

The evidence includes a March 2009 VA examination.  The Veteran was noted to have had hypertension since 2004.  He was asymptomatic and was taking medication.  Blood pressure readings at the time of examination were 140/75, 142/75, and 144/75.  

VA treatment records contain various blood pressure readings.  In December 2010 VA treatment record, the Veterans' blood pressure was 143/77.  In a May 2013 treatment record, the Veteran reported that, generally, his blood pressure readings at home were in the 120 range.  In July 2013, it was 158/90.  The remaining VA treatment records do not show diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more,

In an October 2013 VA examination, the examiner noted that the Veteran was on medication for his hypertension.  The examiner indicated that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  It was noted that in April 2013, the Veteran's blood pressure was 134/80.  Ion July 2013, it was 163/82.  During the October 2013 examination, it was 180/86; however, the examiner indicated that the Veteran's blood pressure was high because he had not taken his medication prior to the evaluation.  

Upon review of the evidence of record, the Board finds that the Veterans' hypertension disability does not more nearly approximate a higher rating in excess of 10 percent.  The schedular criteria dictate that without evidence of diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more, a rating of greater than 10 percent is not warranted.  Accordingly, as the evidence does not more nearly approximate these criteria, the Board concludes that the Veteran's hypertension has been not more than 10 percent disabling throughout the entire initial rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107 (b); 
38 C.F.R. §§ 4.3, 4.7.

Rating for Erectile Dysfunction 

In an October 2013 rating decision, the RO granted entitlement to special monthly compensation based on loss of use of a creative organ.  

The Veteran's erectile dysfunction is properly evaluated under Diagnostic Code 7522. Diagnostic Code 7522 provides a 20 percent rating for a deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  A footnote to this diagnostic code indicates that claims for penis deformities should be reviewed for entitlement to special monthly compensation (SMC).  See 38 U.S.C.A. §§ 1114 (k) (West 2014); 38 C.F.R. § 3.350 (k) (2015).  SMC is payable for anatomical loss or loss of use of a creative organ.  Id. 

Here, a compensable rating for erectile dysfunction is not warranted.  Although the Veteran has loss of erectile power, the medical evidence does not reflect a penile deformity.  During the October 2013 VA examination, a physical examination of the Veteran's penis and testes were normal.  

The remaining evidence of record includes a statement from the veteran's wife, which indicates that the Veteran is unable to achieve a full erection.  However, the Board notes that loss of erectile power is not the same as a penile deformity as contemplated under Diagnostic Code 7522.  

The Board finds that there is no other provision of the code that would afford the Veteran a compensable evaluation for his erectile dysfunction.  It is noted that the October 2013 VA examiner indicated that the Veteran did not have voiding dysfunction or any other symptoms potentially ratable.  See generally 38 C.F.R. 
§ 115a.  Further, the Veteran has already been granted SMC for loss of use of a creative organ.

Accordingly, the claim for entitlement to an initial compensable rating for erectile dysfunction is denied.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's hypertension and erectile dysfunction is adequately contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's blood pressure readings and loss of use of a creative organ.  Therefore, the Board finds that the record does not reflect that the Veteran's disabilities is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

An initial rating in excess of 10 percent for hypertension is denied.

A separate, compensable initial rating for erectile dysfunction is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


